580 F.2d 239
99 L.R.R.M. (BNA) 2697, 84 Lab.Cas.  P 10,885
BROMINE DIVISION, DRUG RESEARCH, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.INTERNATIONAL UNION, UNITED AUTOMOBILE AEROSPACE ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW), Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Nos. 76-1937, 76-2189.
United States Court of Appeals,Sixth Circuit.
Aug. 11, 1978.

Dee Edwards, Detroit, Mich., for Bromine Div., Drug Research, Inc.
Charles Looman Jr., Marston, Sachs, Nunn, Kates, Kadushin & O'Hare, P. C., Flint, Mich., for intervenor.
Charles Looman, Jr., Marston, Sachs, Nunn, Kates, Kadushin & O'Hare, P. C., Flint, Mich., for Intern. Union, etc.
Elliott Moore, Deputy Associate Gen. Counsel, Michael F. Messitte, N.L.R.B., Washington, D. C., for N.L.R.B.
Before PHILLIPS, Chief Judge, and PECK and MERRITT, Circuit Judges.ORDER


1
These appeals are before the Court on petition for review by the employer, Bromine Division, Drug Research, Inc., and intervening petition for review by the union, UAW, and on application of the National Labor Relations Board for enforcement of its order issued against the employer on June 18, 1976, and reported at 224 NLRB No. 177.  The pertinent facts are contained in the decision and order of the Board.


2
After considering the briefs and oral argument, the Court concludes that the decision of the Board is supported by substantial evidence on the record considered as a whole.


3
Accordingly, it is ORDERED that the order of the Board be and hereby is enforced.